81453: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16029: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81453


Short Caption:SATICOY BAY LLC SER. 8149 PALACE MONACO VS. WELLS FARGO BANK, NAT'L ASS'NCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A770245Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay LLC Series 8149 Palace MonacoMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Adam R. Trippiedi
							(TRILAW)
						


RespondentWells Fargo Bank, National AssociationAaron D. Lancaster
							(Troutman Pepper Hamilton Sanders LLP/Atlanta)
						Christina V. Miller
							(Wright, Finlay & Zak, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/13/2020Filing FeeFiling Fee due for Appeal. (SC)


07/13/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-25672




07/13/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-25679




07/23/2020Filing FeeE-Payment $250.00 from Michael F. Bohn. (SC)


07/24/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-27007




07/27/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-27182




08/10/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 12/17/19.  To Court Reporter: Judy Chappell. (SC)20-29256




09/16/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.  (SC)20-34005




09/28/2020MotionFiled Appellant's Motion to Extend the Date to File Docketing Statement. (SC)20-35633




10/08/2020Order/ProceduralFiled Order Granting Motion in Part. Appellant shall have until October 28, 2020, to file and serve the docketing statement. (SC)20-36950




10/20/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-38448




11/17/2020MotionFiled Stipulation Extending the Date to File Appellant's Opening Brief. (SC).20-41982




11/17/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Opening Brief and Appendix due: December 24, 2020. (SC).20-42003




12/23/2020BriefFiled Appellant's Opening Brief. (SC)20-46439




12/23/2020AppendixFiled Joint Appendix - Volume 1. (SC)20-46440




12/23/2020AppendixFiled Joint Appendix - Volume 2. (SC)20-46442




12/23/2020AppendixFiled Joint Appendix - Volume 3. (SC)20-46443




12/23/2020AppendixFiled Joint Appendix - Volume 4. (SC)20-46445




12/23/2020AppendixFiled Joint Appendix - Volume 5. (SC)20-46447




01/21/2021MotionFiled Stipulation to Extend Time to File Respondent's Answering Brief (First Request). (SC)21-01859




01/22/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: February 22, 2021.  (SC)21-01945




02/22/2021BriefFiled Respondent's Answering Brief. (SC)21-05177




04/09/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


09/23/2021Notice/IncomingFiled Notice of Appearance (Christina V. Miller as counsel for Respondent). (SC)21-27579




05/20/2022Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/JH/MG. (SC)22-16029




06/01/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's petition for rehearing due: June 21, 2022. (SC)22-17328




06/29/2022RemittiturIssued Remittitur. (SC)22-20591




06/29/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 30, 2022. (SC)22-20591





Combined Case View